 

BRIDGE LOAN AGREEMENT

 

THIS BRIDGE LOAN AGREEMENT (this “Agreement”) is made this 16th day of May,
2012, by and between BOLDFACE Licensing + Branding, a Nevada corporation
(“Borrower”), and Max Cash Media, Inc., a Nevada corporation (“Lender”).

 

WITNESSETH:

 

WHEREAS, simultaneously herewith Lender is engaged in an offering (the “Note
Offering”) of its 10% Secured Convertible Promissory Notes (the “Convertible
Notes”) in the aggregate principal amount of up to $2,000,000, which offering is
being conducted pursuant to the exemption from registration provided by Rule 506
of Regulation D, Regulation S and/or Section 4(2) under the Securities Act of
1933, as amended (the “Securities Act”);

 

WHEREAS, Borrower and Lender are negotiating a reverse triangular merger (the
“Merger”), wherein some of the steps include, but are not limited to, that
Lender will transfer all of its pre-merger operating assets and liabilities to a
newly formed wholly owned subsidiary, Lender’s principal shareholder will
surrender his shares in exchange for shares in the subsidiary, Borrower will
infuse its assets into Lender, Borrower’s shareholders will take a share
position in Lender and at least one of such shareholders will assume a Board of
Director seat, and Lender will begin operations of the acquired assets (Merger
and its inherent steps sometimes referred to as the “Transactions”); and

 

WHEREAS, to provide Borrower with sufficient working capital to enable Borrower
to fulfill its obligations under certain contractual agreements incident to its
business while Lender and Borrower prepare the documentation necessary and
appropriate to consummate the Transactions and obtain all necessary approvals
from stockholders and third parties, Lender has agreed to utilize the net
proceeds of the Note Offering to provide Borrower with a temporary loan in the
principal amount of up to $2,000,000 in exchange for one or more 10% secured
bridge loan promissory notes (the “Note” or “Notes”), to meet working capital
requirements as identified by Borrower;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender, intending to be legally bound, agree as follows:

 

ARTICLE I – LOAN

 

1.1.          Loan. Lender agrees, on the terms and conditions of this
Agreement, and subject to a closing of the Note Offering, to make loans to
Borrower in the amount of up to $2,000,000 (the “Loan”), which amount may be
increased upon notice to subscribers.

 

Upon the closing of a minimum of $1,500,000 in principal amount of Convertible
Notes under the Note Offering, the Lender shall disburse the net proceeds
thereof to Borrower as the Loan. Upon the closing of any additional amounts of
Convertible Notes under the Note Offering, the Lender shall disburse the net
proceeds thereof to Borrower as additional amounts of the Loan. The aggregate
Loan principal shall be equivalent to the gross proceeds of the Note Offering,
without regard to the payment by Lender of any fees or expenses from such gross
proceeds.

 

 

 

 

1.2. The Notes. Borrower has authorized the issuance of the Notes made in favor
of Lender by Borrower, which shall be substantially in the form set forth in
Exhibit A attached hereto. Borrower shall execute and deliver to Lender a Note
in the face amount equal to the gross proceeds of each closing under the Note
Offering with respect to which the net proceeds are disbursed to Borrower. The
Loan shall bear interest at the rate or rates, and shall be due and payable on
the date or dates, set forth in the Notes; provided, however, that upon the
consummation of the Merger and the minimum offering amount under Lender’s
private placement offering (the “PPO”), all indebtedness (including accrued
interest) evidenced by the Notes shall be deemed canceled and paid in full.

 

1.3. Payments. Subject to the proviso in the preceding Section, Borrower shall
repay the unpaid principal amount of, and accrued but unpaid interest on, the
Loan (the “Repayment Amount”) on the Due Date (as defined in the Notes) or as
otherwise set forth in the Notes, as set forth below:

 

Borrower shall wire the Repayment Amount in same-day funds in accordance with
the wire instructions set forth immediately below, which Repayment Amount shall
be held in escrow pursuant to the terms of an escrow agreement by and between
Lender and Gottbetter & Partners, LLP, as escrow agent (the “Bridge Escrow
Agent”), and disbursed in accordance therewith solely for repayment of the
aggregate amounts due and payable to the Buyers (defined below) on the
Convertible Notes.

 

Wire Instructions

 

Bank Name and Address: Citibank, NA   330 Madison Ave.   New York, NY 10017
ABA#: 021000089 SWIFT#: CITIUS33 A/C NAME: Gottbetter & Partners, LLP A/C#:
9998176923 Reference: Max Cash Media, Inc.

 

1.4. Conditions to Loan. Notwithstanding the foregoing, the obligation of Lender
to disburse the Loan to Borrower is subject to the satisfaction of the following
conditions:

 

2

 

 

(a)          Borrower shall have obtained (and shall have provided copies
thereof to Lender) all waivers, consents or approvals, if any, from third
parties, and shall have given all notices to third parties, and the failure of
which to obtain or to give notice would result in a conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which Borrower or any of its
subsidiaries is a party or by which Borrower or any of its subsidiaries is bound
or to which any of their assets is subject, except for any conflict, breach,
default, acceleration, termination, modification or cancellation in any contract
or instrument which would not have a Company Material Adverse Effect (as
hereinafter defined) and would not adversely affect the consummation of the Loan
or the other transactions contemplated hereby, including but not limited to the
Merger.

 

(b)          Those stockholders of Borrower listed on Schedule 1 to the Pledge
Agreement (defined below) beneficially owning in the aggregate one hundred
percent (100%) of the issued and outstanding shares of the capital stock of
Borrower (the “Borrower Control Shares”) shall have entered into a pledge
agreement of even date herewith, substantially in the form attached as Exhibit B
to this Agreement (the “Newco Pledge Agreement”) with the Lender and Gottbetter
& Partners, LLP, as collateral agent (the “Collateral Agent”), pursuant to which
such stockholders shall have pledged to, and deposited with, the Collateral
Agent the Borrower Control Shares, for the benefit of the purchasers of the
Convertible Notes in the Note Offering (the “Buyers”), as security for the full
and timely repayment of the Convertible Notes in accordance with the terms of
the Convertible Notes.

 

(c)          Borrower shall have entered into a security agreement of even date
herewith, substantially in the form attached as Exhibit C to this Agreement (the
“Newco Security Agreement”) with the Lender and the Collateral Agent pursuant to
which Borrower shall have granted and conveyed to the Collateral Agent, for the
benefit of the Buyers, a first priority security interest in all of the tangible
and intangible assets of Borrower now owned or hereafter acquired by Borrower,
as security for the full and timely repayment of the Convertible Notes in
accordance with the terms of the Convertible Notes.

 

ARTICLE II – REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants to Lender as follows:

 

2.1. Organization. Each of Borrower and its Subsidiaries (as defined below) is a
corporation duly existing under the laws of its jurisdiction of organization and
qualified and licensed to do business in any jurisdiction in which the conduct
of its business or its ownership of property requires that it be so qualified,
except where the failure to be so qualified would not have a material adverse
effect on the business, operations, condition (financial or otherwise), property
or prospects of Borrower or any Subsidiary, or the ability of Borrower and any
Subsidiary to carry out its respective obligations under the Loan Documents (as
defined in Section 2.3 below) (a “Company Material Adverse Effect”).

 

2.2. Subsidiaries. All of Borrower’s Subsidiaries are listed in Schedule 2.2
attached hereto. For purposes of this Agreement, a “Subsidiary” means any
corporation, partnership, joint venture or other entity in which Borrower (i)
has, directly or indirectly, an equity interest representing 50% or more of the
capital stock thereof or other equity interests therein or (ii) by contract or
otherwise controls the management of such entity and operates such entity as a
combined business.

 

3

 

 

2.3. Authorization. All corporate action on the part of Borrower (and its
Subsidiaries, as applicable) and its officers, directors and stockholders
necessary for the authorization, execution, delivery and performance of all
obligations of Borrower under this Agreement, the Note, the Security Agreement
and all other documents executed in connection with the Loan (collectively, the
“Loan Documents”) to which any of them may be a party have been taken. This
Agreement, the Note and the other Loan Documents, when executed and delivered by
Borrower, shall constitute legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or similar laws affecting creditors’ rights and the enforcement of debtors’
obligations generally and by general principles of equity, regardless of whether
enforcement is pursuant to a proceeding in equity or at law.

 

2.4. Absence of Conflicts. The execution, delivery and performance of this
Agreement and each of the other Loan Documents is not in conflict with nor does
it constitute a breach of any provision contained in Borrower’s organizational
documents, nor will it constitute an event of default under any material
agreement to which Borrower is a party or by which Borrower is bound.

 

2.5. Consents and Approvals. Borrower has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities and agencies that are necessary for the
continued operation of Borrower’s business as currently conducted, or are
required by law.

 

2.6. Capitalization. The authorized and outstanding capital stock of Borrower is
described on Schedule 2.6 attached hereto. Except as set forth on Schedule 2.6
or as contemplated by the Transactions, there are no subscriptions, convertible
securities, options, warrants or other rights (contingent or otherwise)
currently outstanding to purchase any of the authorized but unissued capital
stock of Borrower. Except as set forth in Schedule 2.6 or as contemplated by the
Transactions, Borrower has no obligation to issue shares of its capital stock,
or subscriptions, convertible securities, options, warrants, or other rights
(contingent or otherwise) to purchase any shares of its capital stock or to
distribute to holders of any of its equity securities, any evidence of
indebtedness or asset. No shares of Borrower capital stock are subject to a
right of withdrawal or a right of rescission under any applicable securities
law. Except as set forth in Schedule 2.6, there are no outstanding or authorized
stock appreciation, phantom stock or similar rights with respect to Borrower. To
the Knowledge (as defined below) of Borrower, except as described in Schedule
2.6 or otherwise contemplated by this Agreement, there are no agreements to
which Borrower is a party or by which it is bound with respect to the voting
(including without limitation voting trusts or proxies), registration under any
applicable securities laws, or sale or transfer (including without limitation
agreements relating to pre-emptive rights, rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of Borrower. Except as provided
in Schedule 2.6, to the Knowledge of Borrower, there are no agreements among
other parties, to which Borrower is not a party and by which it is not bound,
with respect to the voting (including without limitation voting trusts or
proxies) or sale or transfer (including without limitation agreements relating
to rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of Borrower.

 

4

 

 

2.7. Litigation. Except as disclosed on Schedule 2.7, there are no actions,
suits, claims, investigations, arbitrations or other legal or administrative
proceedings, to the Knowledge of Borrower, threatened against Borrower at law or
in equity, and to Borrower’s Knowledge, there is no basis for any of the
foregoing. Except as disclosed on Schedule 2.7, there are no unsatisfied
judgments, penalties or awards against or affecting Borrower or its businesses,
properties or assets. Except as disclosed on Schedule 2.7, Borrower is not in
default, and no event has occurred which with the passage of time or giving of
notice or both would constitute a default by Borrower with respect to any order,
writ, injunction or decree known to or served upon Borrower of any court or of
any foreign, federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign.
Except as disclosed on Schedule 2.7, there is no action or suit by Borrower
pending or threatened against others. Except as disclosed on Schedule 2.7,
Borrower has complied with all laws, rules, regulations and orders applicable to
its current business, operations, properties, assets, products and services the
violation of which would have a Company Material Adverse Effect. There is no
existing law, rule, regulation or order, and Borrower has no Knowledge of any
proposed law, rule, regulation or order, whether foreign, federal or state, that
would prohibit or materially restrict Borrower from, or otherwise materially
adversely affect Borrower in, conducting its businesses in any jurisdiction in
which it is now conducting business.

 

As defined in this Agreement, “Knowledge” of Borrower means the actual knowledge
by a director or officer of Borrower of a particular fact or circumstance or
such knowledge as may reasonably be imputed to such person as a result of such
person’s actual knowledge of other facts or circumstances as well as any other
knowledge which such person would have possessed had such person made reasonable
inquiry of appropriate employees and agents of Borrower with respect to the
matter in question.

 

2.8. Absence of Certain Events. To Borrower’s Knowledge, there is no existing
condition, event or series of events which reasonably would be expected to have
a Company Material Adverse Effect.

 

2.9. Title to Property and Assets. Borrower does not own any real property.
Except as set forth on Schedule 2.9, Borrower has good and marketable title to
all of its personal property and assets free and clear of any material
restriction, mortgage, deed of trust, pledge, lien, security interest or other
charge, claim or encumbrance which would have a Company Material Adverse Effect.
Except as set forth on Schedule 2.9, with respect to properties and assets it
leases, Borrower is in material compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances which would have a
Company Material Adverse Effect.

 

5

 

 

2.10. Governmental Permits. Borrower and its Subsidiaries hold all licenses,
franchises, permits and other governmental authorizations which are required for
the conduct of any aspect of their respective businesses, as presently conducted
and as presently contemplated to be conducted, including, but not limited to,
all such business operations contemplated by, or incident to, the Transactions.
All such licenses, franchises, permits and other governmental authorizations are
valid and current, and neither Borrower nor any of its Subsidiaries has received
any notice that any governmental authority intends to cancel, terminate or not
renew any such license, franchise, permit or other governmental authorization.
Borrower and its Subsidiaries have conducted and are conducting its business in
material compliance with the requirements, standards, criteria and conditions
set forth in such licenses, franchises, permits and other governmental
authorizations, and all laws and regulations applicable thereto, and are not in
violation of any of the foregoing. The consummation of the transactions
contemplated hereunder will not alter or impair or require changes to any such
license, franchise, permit or other governmental authorization.

 

ARTICLE III.A – COVENANTS OF BORROWER

 

So long as the Note is outstanding, Borrower agrees that, unless Lender shall
give its prior consent in writing:

 

3.1. Ordinary Course. Borrower shall carry on its business in the ordinary
course substantially as conducted heretofore, and shall not engage in any
transaction outside of the ordinary course of business.

 

3.2. Maintain Properties. Borrower shall maintain its properties and facilities
in good working order and condition, reasonable wear and tear excepted.

 

3.3. Performance under Agreements. Borrower shall perform all of its material
obligations under agreements relating to or affecting its assets, properties or
rights.

 

3.4. Cooperation with Lender. Borrower shall cooperate with Lender and shall use
its reasonable best efforts to complete and sign the merger agreement
contemplated by the Merger and shall use its reasonable best efforts to
consummate the Transactions contemplated thereby.

 

3.5. Financial Statements. Borrower shall provide to Lender prior to the Due
Date any such audited or unaudited financial statements as may be required under
applicable U.S. Securities Exchange Commission (“SEC”) regulations for inclusion
of such statements in Lender’s SEC and other regulatory filings upon and
following the closing of the Merger.

 

3.6. Maintenance of Business Organization. Borrower shall maintain and preserve
its business organization intact and use its reasonable best efforts to retain
its present key employees and relationships with suppliers, customers and others
having business relationships with Borrower.

 

3.7. Compliance with Permits. Borrower shall maintain material compliance with
all permits, laws, rules and regulations, consent orders and all other orders of
applicable courts, regulatory agencies, and similar governmental authorities.

 

3.8. Leases. Borrower shall maintain its present leases in accordance with their
respective terms, and may enter into new or amended lease instruments.

 

6

 

 

3.9. Payments. Except as specifically set forth in Exhibit D attached hereto and
except with respect to fees due to attorneys, accountants, and investment
bankers relating to the Transactions, including with respect to the Loan,
Borrower shall not make any payment, or incur any obligation to make any payment
in the ordinary course of business in excess of $10,000 without the prior
written consent of Lender.

 

3.10. Loan Documents. Borrower shall comply in all respects with the terms of
the Loan Documents.

 

3.11. Mergers. Except as contemplated by the Transactions, Borrower shall not
merge or consolidate with or into any other corporation, or sell, assign, lease
or otherwise dispose of or voluntarily part with the control (whether in one
transaction or in a series of related transactions) of assets (whether now owned
or hereafter acquired) having a fair market value of more than $25,000 at the
time(s) of transfer, or sell, assign or otherwise dispose of (whether in one
transaction or in a series of transactions) any of its accounts receivable
(whether now in existence or hereafter created) at a discount or with recourse,
to any person, except sales or other dispositions of assets in the ordinary
course of business, including, but not limited to, Borrower’s sale of existing
teams or territorial, market and team operating rights.

 

3.12. Charter Documents. Borrower shall not make any amendment to its
Certificate of Incorporation, but may amend, revise and/or restate its By-Laws.

 

3.13. Senior or Pari Passu Indebtedness. Borrower shall not incur, create,
assume, guaranty or permit to exist any indebtedness that ranks senior in
priority to, or pari passu with, the obligations under the Notes and the other
Loan Documents, except for (i) indebtedness existing on the date hereof and set
forth in Schedule 3.13 attached hereto, and (ii) indebtedness created as a
result of a subsequent financing if the gross proceeds to Borrower of such
financing are equal to or greater than the aggregate principal amount of the
Notes and the Notes are repaid in full upon the closing of such financing.

 

3.14. Liens. Borrower shall not create, incur, assume or permit to exist any
lien on any property or assets (including stock or other securities of Borrower
or any of its Subsidiaries) now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except:

 

(a)          liens on property or assets of Borrower and its Subsidiaries
existing on the date hereof and set forth in Schedule 3.14 attached hereto,
provided that such liens shall secure only those obligations which they secure
on the date hereof;

 

(b)          any lien created under the Loan Documents;

 

(c)          any lien existing on any property or asset prior to the acquisition
thereof by Borrower or any of its Subsidiaries, provided that

 

1.          such lien is not created in contemplation of or in connection with
such acquisition and

 

7

 

 

2.          such lien does not apply to any other property or assets of Borrower
or any of its Subsidiaries;

 

(d)          liens for taxes, assessments and governmental charges;

 

(e)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like liens arising in the ordinary course of business and
securing obligations that are not due and payable;

 

(f)          pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

 

(g)          deposits to secure the performance of bids, trade contracts (other
than for indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)          zoning restrictions, easements, licenses, covenants, conditions,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of Borrower or any of its
Subsidiaries;

 

(i)          purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by Borrower or any of its subsidiaries, provided that

 

1.          such security interests secure indebtedness permitted by this
Agreement,

 

2.          such security interests are incurred, and the indebtedness secured
thereby is created, within 90 days after such acquisition (or construction),

 

3.          the indebtedness secured thereby does not exceed 85% of the lesser
of the cost or the fair market value of such real property, improvements or
equipment at the time of such acquisition (or construction) and

 

4.          such security interests do not apply to any other property or assets
of Borrower or any of its Subsidiaries;

 

(j)          liens arising out of judgments or awards (other than any judgment
that constitutes an Event of Default hereunder) in respect of which Borrower or
any of its Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which it shall have secured a
subsisting stay of execution pending such appeal or proceedings for review,
provided Borrower shall have set aside on its books adequate reserves with
respect to such judgment or award; and

 

8

 

 

(k)          deposits, liens or pledges to secure payments of workmen’s
compensation and other payments, public liability, unemployment and other
insurance, old-age pensions or other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the ordinary course of business.

 

3.15. Dividends and Distributions. Borrower or any of its Subsidiaries shall not
declare or pay, directly or indirectly, any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any shares of its capital
stock or directly or indirectly redeem, purchase, retire or otherwise acquire
for value (or permit any Subsidiary to purchase or acquire) any shares of any
class of its capital stock or set aside any amount for any such purpose.

 

3.16. Subsidiary Dividends. Borrower shall not permit its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of such Subsidiary to:

 

(a)          pay any dividends or make any other distributions on its capital
stock or any other interest or

 

(b)          make or repay any loans or advances to Borrower.

 

3.17. Limitation on Certain Payments and Prepayments. Borrower shall not:

 

(a)          pay in cash any amount in respect of any indebtedness or preferred
stock that may at the obligor’s option be paid in kind or in other securities;
or

 

(b)          optionally prepay, repurchase or redeem or otherwise defease or
segregate funds with respect to any indebtedness of Borrower or its
Subsidiaries, other than for indebtedness under the Loan Documents.

 

Within three (3) business days following Borrower’s request for a waiver of any
provision of this Article III, Lender shall provide Borrower with their response
to such request.

 

3.18. Future issuances. Borrower covenants and agrees that it will not during
the term of this Agreement issue any of its equity securities (a “Future
Issuance”) except if (i) Borrower issues equity securities in a capital raising
offering  with proceeds sufficient to repay the Notes and the Notes are repaid
in full simultaneously with the closing of such offering, or (ii) Borrower
causes sufficient additional shares of its common stock, or securities
convertible into its common stock without additional consideration, to be
delivered under the Pledge Agreement to the Collateral Agent for the Buyers such
that the aggregate number of Pledged Shares as a percentage of the total number
of shares of capital stock (on an as-converted-into-common-stock basis) of
Borrower outstanding (the “Pledged Percentage”) as of the date of such Future
Issuance equals the Pledged Percentage as of the date hereof, which is
approximately 100%. Capitalized terms used in this Section 3.18 and not
otherwise defined in this Agreement shall have those meanings given to them in
the Pledge Agreement.

 

9

 

 

ARTICLE III.B – COVENANTS OF LENDER

 

Lender covenants and agrees that if Borrower is required to repay the Loans, it
shall use the proceeds from Borrower of the Repayment Amount solely to repay in
full the outstanding principal amount of the Convertible Notes, with interest,
if any, to the Buyers. Lender further agrees to issue its instruction letter
(the “Instruction Letter”) to the Bridge Escrow Agent authorizing the Bridge
Escrow Agent to release from escrow in favor of Buyers the Repayment Amount in
repayment of the Convertible Notes, which Instruction Letter shall be signed by
Lender and held in trust by Gottbetter & Partners, LLP on behalf of Borrower
until repayment on the Due Date or as otherwise set forth herein.

 

ARTICLE IV – DEFAULTS AND REMEDIES

 

4.1. An “Event of Default” occurs if:

 

(a)          Borrower defaults in the payment of any principal of the Note
within three (3) business days after the same shall become due, either by the
terms thereof or otherwise as herein provided; or

 

(b)          Borrower defaults, in whole or in part, in the performance or
observance of any other material agreement, term or condition contained in the
Note or the other Loan Documents, and such breach shall not have been cured
within ten (10) days after receipt of written notice thereof; or

 

(c)          Borrower defaults with respect to any other valid indebtedness for
borrowed money of Borrower or under any agreement under which such indebtedness
may be issued by Borrower and such default shall continue for more than the
period of grace, if any, therein specified, if the aggregate amount of such
indebtedness for which such default shall have occurred exceeds $25,000;

 

(d)          Borrower defaults with respect to any valid contractual obligation
of Borrower under or pursuant to any contract, lease, or other agreement to
which Borrower is a party and such default shall continue for more than the
period of grace, if any, therein specified, if the aggregate amount of
Borrower’s contractual liability arising out of such default exceeds or is
reasonably estimated to exceed $25,000;

 

(e)          the Merger shall not have closed and the Note shall not have been
repaid in full by the Due Date; or

 

(f)          Borrower pursuant to or within the meaning of any Bankruptcy Law
(as defined below):

 

10

 

 

(i) commences a voluntary case,

 

(ii) consents to the entry of an order for relief against it in an involuntary
case,

 

(iii) consents to the appointment of a Custodian (as defined below) of it or for
all or substantially all of its property,

 

(iv) makes a general assignment for the benefit of its creditors, or

 

(v) is the debtor in an involuntary case which is not dismissed within thirty
(30) days of the commencement thereof, or

 

(g)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(i) provides for relief against Borrower in an involuntary case,

 

(ii) appoints a Custodian of Borrower for all or substantially all of its
property, or

 

(iii) orders the liquidation of Borrower,

 

(h)          a final judgment for the payment of money in an amount in excess of
$25,000 shall be rendered against Borrower (other than any judgment as to which
a reputable insurance company shall have accepted full liability in writing) and
shall remain undischarged for a period (during which execution shall not be
effectively stayed) of 20 days after the date on which the right to appeal has
expired; or

 

(i)          an event shall occur or there exist facts or circumstances which
create or result in a Company Material Adverse Effect.

 

then and in any such case (x) upon the occurrence of any Event of Default
described in paragraphs (f) or (g), the unpaid principal amount of the Notes
shall automatically become due and payable, without presentment, demand, protest
or notice of any kind, all of which are hereby waived by Borrower, and (y) upon
the occurrence of any other Event of Default, in addition to any other rights,
powers and remedies permitted by law or in equity, Lender may, at its option, by
notice in writing to Borrower, declare the Notes to be, and the Notes shall
thereupon be and become, immediately due and payable, together with all other
sums due hereunder, without presentment, demand, protest or other notice of any
kind, all of which are waived by Borrower.

 

11

 

 

Upon the occurrence of any Event of Default, the holder of the Notes may proceed
to protect and enforce its rights by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in the Notes held by it, for an injunction against a
violation of any of the terms hereof or thereof, or for the pursuit of any other
remedy which it may have by virtue of this Agreement or pursuant to applicable
law. Borrower shall pay to the holder of the Notes upon demand the reasonable
costs and expenses of collection and of any other actions referred to in this
Article, including without limitation reasonable attorneys’ fees, expenses and
disbursements.

 

No course of dealing and no delay on the part of the holder of the Notes in
exercising any of its rights shall operate as a waiver thereof or otherwise
prejudice the rights of such holders, nor shall any single or partial exercise
of any right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. No right, power or
remedy conferred hereby or by the Notes on the holder thereof shall be exclusive
of any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.

 

4.2. For purposes of this Article, the following definitions shall apply:

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors, or equivalent law of a non-U.S. jurisdiction.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

ARTICLE V – NOTICES

 

All notices, requests and demands shall be given to or made upon the respective
parties hereto in writing, at such address as may be designated by it in a
written notice to the other party. All notices, requests, consents and demands
hereunder shall be effective when duly deposited in the mails (by overnight
delivery by a nationally-recognized overnight courier service or by United
States registered or certified mail, postage prepaid, return receipt requested)
with a copy via facsimile. Unless the parties designate otherwise, notices
should be addressed as follows:

 

If to Borrower:

 

BOLDFACE Licensing + Branding

1945 Euclid Street

Santa Monica, CA 90404

Attn:   Nicole Ostoya, CEO

Facsimile:   310.581.4652

 

with a copy to:

 

Eisner, Kahan & Gorry,

a Professional Corporation

9601 Wilshire Blvd., Suite 700

Beverly Hills, CA 90210

Telephone: 310.855.3200

Attn:   Joseph O’Hara, Esq.

Facsimile:   310.855.3201

 

12

 

 

If to Lender:

 

Max Cash Media, Inc.

50 Brompton Road, Apt. 1X

Great Neck, NY 11021

Attention:   Noah Levinson, Chief Executive Officer

Facsimile:    919.848.7771

 

with a copy to:

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:   Adam S. Gottbetter, Esq.

Facsimile:   212.400.6901

 

ARTICLE VI – MISCELLANEOUS

 

6.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

 

6.2. Amendment. This Agreement may be amended, modified or terminated only by an
instrument in writing signed by all parties.

 

6.3. Assignment. Neither this Agreement nor any right or obligation provided for
herein may be assigned by the Borrower without the prior written consent of the
Lender. The Lender may assign this Agreement or any right or obligation provided
for herein without the prior written consent of Borrower.

 

6.4. Successors. The terms and provisions of this Agreement shall be binding
upon and inure to the benefit of, and be enforceable by, the respective
successors and assigns of the parties hereto.

 

6.5. Counterparts. This Agreement may be executed in any number of counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature.

 

6.6. Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.

 

13

 

 

6.8. Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

6.8. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

[Remainder of Page Intentionally Left Blank]

  

14

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Bridge Loan Agreement to
be duly executed as of the day and year first above written.

 

LENDER: BORROWER:     MAX CASH MEDIA, INC. BOLDFACE LICENSING + BRANDING     By:
/s/ Noah Levinson By: /s/ Nicole Ostoya Name: Noah Levinson Name: Nicole Ostoya
Title: President Title: President

  

 

 

 

EXHIBIT A

 

Form of Note

[See Exhibit 10.19]



 

 

 

 

EXHIBIT B

 

Form of Pledge Agreement

[See Exhibit 10.16]



 

 

 

 

EXHIBIT C

 

Form of Security Agreement

[See Exhibit 10.17]



 

 

 

 

EXHIBIT D

 

Use of Proceeds

 

USE  AMOUNT        Payment of advances under celebrity licensing agreement 
$1,000,000         Product inventory  $575,000         Working capital including
salary  $220,000 

 

 

 

